Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for Senate Joint Resolution No. 45 relating to storm water control assistance. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to change the provisions relating to the financing of stormwater control projects. Currently, the Missouri Constitution allows the legislature to issue bonds or other types of debt so that grants and loans may be provided to municipalities and water and sewer districts in certain counties and cities for stormwater control.
  This amendment will limit funding to only public water and sewer districts. It removes the current limitation on the amount of funds that can be made available for these projects and removes the restrictions on the method of disbursing these funds. It further provides that loan repayment funds shall be deposited into a specific fund to be used for stormwater control projects. *Page 2
  A "no" vote will not change the provisions relating to the financing of stormwater control projects.
  If passed, this measure will not have an impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         _________________________
                                                         Jeremiah W. (Jay) Nixon
                                                         Attorney General
 *Page 1